Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9, 11-14, 16-17, 19-20, 22-24, and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flordelis et al. (hereinafter FLORDELIS) WO 2021/144114 A1 (Foreign Priority date: 17 January 2020).
	Regarding claim 1, FLORDELIS discloses:
A method for wireless communications at a first wireless device (see inter-band carrier aggregation in which the UE establishes communication with the wireless network/base station/gNB. FLORDELIS, pg. 2-3, and pg. 7, line 1-20), comprising: 
receiving, from a second wireless device, a carrier aggregation configuration for communications with the second wireless device (base station 110 may transmit to UE 1 information 52 which includes frequency bands for inter-band carrier aggregation. FLORDELIS, pg. 12, line 6-15. Examiner note: information 52 is used for configuration of the UE), 
the carrier aggregation configuration comprising at least a first frequency band and a second frequency band (information 52 includes a first component carrier in a first band and a second component carrier in a second band. FLORDELIS, pg. 11, line 20-22); and 
communicating, with the second wireless device, in carrier aggregation using a first beam on the first frequency band (see FLORDELIS, Fig. 6, first CC 618 and second CC 620 where 618 is a first beam in the first band and 618 is a second beam in the second band, pg. 14, line 6-9) and a second beam on the second frequency band (see establishing communication of the first and second component carrier. FLORDELIS, pg. 11, line 23, see FLORDELIS, Fig. 6, first CC 618 and second CC 620 where 618 is a first beam in the first band and 618 is a second beam in the second band, pg. 14, line 6-9), 
the first beam and the second beam based at least in part on a beam correlation parameter, the beam correlation parameter based at least in part on the received carrier aggregation configuration (see beams selected based on similar spatial characteristics for the first CC and the other component carriers. FLORDELIS, pg. 14, line 28-32).

Regarding claim 2, FLORDELIS discloses:
the method of claim 1, wherein the receiving the carrier aggregation configuration further comprises: receiving, from the second wireless device, an inter-band carrier aggregation configuration (see method for a base station to communicate with UE using inter-band carrier aggregation. FLORDELIS, pg. 11, line 15-17).

Regarding claim 3, FLORDELIS discloses:
The method of claim 1, wherein the first frequency band is a first millimeter wave frequency band and the second frequency band is a second millimeter wave frequency band (see base station/gNB in communication with UE that operates in different mm wave frequency bands. FLORDELIS, pg. 9, line 20-25).

Regarding claim 5, FLORDELIS discloses:
The method of claim 1, wherein receiving the carrier aggregation configuration comprises: receiving, from the second wireless device, a configuration message specific to bandwidth parts of the first and second frequency bands (see information 52 includes co-location properties of a first component carrier in a first band and a second component carrier in a second band. FLORDELIS, pg. 11, line 10-12).

Regarding claim 6, FLORDELIS discloses: 
The method of claim 1, wherein receiving the carrier aggregation configuration comprises: receiving, from the second wireless device, a configuration message specific to a transmission configuration indication state used in the first and second frequency bands at the second wireless device (see Fig. 5, UE receiving, from the base station, information 52 containing instructions to use a common DL transmission configuration indicator state for all component carriers of the carrier aggregation communication and is configured to . FLORDELIS, pg. 13, line 15-22 Examiner note: information 52 is used for configuration of the UE).

Regarding claim 9, FLORDELIS discloses:
The method of claim 1, wherein the first frequency band is a lower millimeter wave band and the second frequency band is an upper millimeter wave band (see inter-band frequency 28 GHz and 39 GHz. FLORDELIS, pg. 14, line 21).

Regarding claim 11, FLORDELIS discloses:
The method of claim 1, wherein the first wireless device is a user equipment (UE) or a customer premises equipment (CPE) in a wireless communications system and the second wireless device is a base station, a CPE, a relay device, a router, a repeater, or an integrated access and backhaul (IAB) node in the wireless communications system (see UE 1. FLORDELIS, pg. 7, line 28-32. See base station 110 and gNB. FLORDELIS, pg. 9, line 20-21).

Regarding Claim 12, FLORDELIS discloses:
A method for wireless communications at a second wireless device (see inter-band carrier aggregation in which the UE establishes communication with the wireless network/base station/gNB. FLORDELIS, pg. 2-3, and pg. 7, line 1-20), comprising:   
transmitting, to a first wireless device, a carrier aggregation configuration for communications with the first wireless device (base station 110 may transmit to UE 1 information 52 which includes frequency bands for inter-band carrier aggregation. FLORDELIS, pg. 12, line 6-15. Examiner note: information 52 is used for configuration of the UE), 
the carrier aggregation configuration comprising at least a first frequency band and a second frequency band (information 52 includes a first component carrier in a first band and a second component carrier in a second band. FLORDELIS, pg. 11, line 20-22); and 
communicating, with the first wireless device, in carrier aggregation using a first beam on the first frequency band (see FLORDELIS, Fig. 6, first CC 618 and second CC 620 where 618 is a first beam in the first band and 618 is a second beam in the second band, pg. 14, line 6-9) and a second beam(see FLORDELIS, Fig. 6, first CC 618 and second CC 620 where 618 is a first beam in the first band and 618 is a second beam in the second band, pg. 14, line 6-9)  on the second millimeter frequency wave band (see establishing communication of the first and second component carrier. FLORDELIS, pg. 11, line 23), the first beam and the second beam being based at least in part on a beam correlation parameter, the beam correlation parameter based at least in part on the received carrier aggregation configuration (see beams selected based on similar spatial characteristics for the first CC and the other component carriers. FLORDELIS, pg. 14, line 28-32).

Regarding claim 13, FLORDELIS discloses:
The method of claim 12, wherein transmitting the carrier aggregation configuration further comprises: transmitting, from the second wireless device, an inter-band carrier aggregation configuration (see method for a base station to communicate with UE using inter-band carrier aggregation. FLORDELIS, pg. 11, line 15-17).

Regarding claim 14, FLORDELIS discloses: 
The method of claim 12, wherein the first frequency band is a first millimeter wave frequency band and the second frequency band is a second millimeter wave frequency band (see base station/gNB in communication with UE that operates in different mm wave frequency bands. FLORDELIS, pg. 9, line 20-25).

Regarding claim 16, FLORDELIS discloses:
The method of claim 12, wherein transmitting the carrier aggregation configuration comprises: transmitting, to the first wireless device, a configuration message specific to bandwidth parts of the first and second frequency bands (see information 52 includes co-location properties of a first component carrier in a first band and a second component carrier in a second band. FLORDELIS, pg. 11, line 10-12. Examiner note: information 52 is used for configuration of the UE).

Regarding claim 17, FLORDELIS discloses: 
The method of claim 12, wherein transmitting the carrier aggregation configuration comprises: transmitting, to the first wireless device, a configuration message specific to a transmission configuration indication state used in the first and second frequency bands at the second wireless device (see Fig. 5, UE receiving, from the base station, information 52 containing instructions to use a common DL transmission configuration indicator state for all component carriers of the carrier aggregation communication and is configured to . FLORDELIS, pg. 13, line 15-22 Examiner note: information 52 is used for configuration of the UE).

Regarding claim 19, FLORDELIS discloses:
The method of claim 12, wherein the first frequency band is a lower millimeter wave band and the second frequency band is an upper millimeter wave band (see inter-band frequency 28 GHz and 39 GHz. FLORDELIS, pg. 14, line 21).

Regarding claim 20, FLORDELIS discloses:
The method of claim 12, wherein the first wireless device is a user equipment (UE) or a customer premises equipment (CPE) in a wireless communications system and the second wireless device is a base station, a CPE, a relay device, a router, a repeater, or an integrated access and backhaul (IAB) node in the wireless communications system (see UE 1. FLORDELIS, pg. 7, line 28-32. See base station 110 and gNB. FLORDELIS, pg. 9, line 20-21).

Regarding claim 22, FLORDELIS discloses: 
An apparatus for wireless communications at a first wireless device (see inter-band carrier aggregation in which the UE establishes communication with the wireless network/base station/gNB. FLORDELIS, pg. 2-3, and pg. 7, line 1-20), comprising: 
a processor (see UE may include a processor FLORDELIS, pg. 8, line 12-14. See also Fig. 3); 
memory coupled with the processor (see UE may include memory. FLORDELIS, pg. 8, line 20. See also Fig. 3), 
the processor and memory configured to (see code held in memory that is executed by processor to control the UE. FLORDELIS, pg. 8, line 27-29): 
receive, from a second wireless device, a carrier aggregation configuration for communications with the second wireless device (base station 110 may transmit to UE 1 information 52 which includes frequency bands for inter-band carrier aggregation. FLORDELIS, pg. 12, line 6-15. Examiner note: information 52 is used for configuration of the UE), 
the carrier aggregation configuration comprising at least a first frequency band and a second frequency band (information 52 includes a first component carrier in a first band and a second component carrier in a second band. FLORDELIS, pg. 11, line 20-22); and 
communicate, with the second wireless device, in carrier aggregation using a first beam on the first frequency band (see FLORDELIS, Fig. 6, first CC 618 and second CC 620 where 618 is a first beam in the first band and 618 is a second beam in the second band, pg. 14, line 6-9)  and a second beam(see FLORDELIS, Fig. 6, first CC 618 and second CC 620 where 618 is a first beam in the first band and 618 is a second beam in the second band, pg. 14, line 6-9)  on the second frequency band (see FLORDELIS, Fig. 6, first CC 618 and second CC 620 where 618 is a first beam in the first band and 618 is a second beam in the second band, pg. 14, line 6-9, see establishing communication of the first and second component carrier. FLORDELIS, pg. 11, line 23), 
the first beam and the second beam based at least in part on a beam correlation parameter, the beam correlation parameter based at least in part on the received carrier aggregation configuration (see beams selected based on similar spatial characteristics for the first CC and the other component carriers. FLORDELIS, pg. 14, line 28-32).

Regarding claim 23, FLORDELIS discloses:
The apparatus of claim 22, wherein the processor and memory are further configured to: receive, from the second wireless device, an inter-band carrier aggregation configuration (see method for a base station to communicate with UE using inter-band carrier aggregation. FLORDELIS, pg. 11, line 15-17).

Regarding claim 24, FLORDELIS discloses:
The apparatus of claim 22, wherein the first frequency band is a first millimeter wave frequency band and the second frequency band is a second millimeter wave frequency band (see base station/gNB in communication with UE that operates in different mm wave frequency bands. FLORDELIS, pg. 9, line 20-25).

Regarding claim 26, FLORDELIS discloses: 
The apparatus of claim 22, wherein the processor and memory are further configured to: receive, from the second wireless device, a configuration message specific to bandwidth parts of the first and second frequency bands (see information 52 includes co-location properties of a first component carrier in a first band and a second component carrier in a second band. FLORDELIS, pg. 11, line 10-12).

Regarding claim 27, FLORDELIS discloses: 
An apparatus for wireless communications at a second wireless device (see inter-band carrier aggregation in which the UE establishes communication with the wireless network/base station/gNB. FLORDELIS, pg. 2-3, and pg. 7, line 1-20), comprising: 
a processor (see base station may include a processor. FLORDELIS, pg. 9, line 27-30. See also Fig. 4);
memory coupled with the processor (see base station may include memory. FLORDELIS, pg. 10, line 3-9. See also Fig. 4), 
the processor and memory configured to (see code held in memory that is executed by processor to control the base station. FLORDELIS, pg. 10, line 10-16): 
transmit, to a first wireless device, a carrier aggregation configuration for communications with the first wireless device (base station 110 may transmit to UE 1 information 52 which includes frequency bands for inter-band carrier aggregation. FLORDELIS, pg. 12, line 6-15. Examiner note: information 52 is used for configuration of the UE), 
the carrier aggregation configuration comprising at least a first frequency band and a second frequency band (information 52 includes a first component carrier in a first band and a second component carrier in a second band. FLORDELIS, pg. 11, line 20-22); and 
communicate, with the first wireless device, in carrier aggregation using a first beam on the first frequency band (see FLORDELIS, Fig. 6, first CC 618 and second CC 620 where 618 is a first beam in the first band and 618 is a second beam in the second band, pg. 14, line 6-9) and a second beam (see FLORDELIS, Fig. 6, first CC 618 and second CC 620 where 618 is a first beam in the first band and 618 is a second beam in the second band, pg. 14, line 6-9)  on the second millimeter frequency wave band (see FLORDELIS, Fig. 6, first CC 618 and second CC 620 where 618 is a first beam in the first band and 618 is a second beam in the second band, pg. 14, line 6-9, see establishing communication of the first and second component carrier. FLORDELIS, pg. 11, line 23), 
the first beam and the second beam being based at least in part on a beam correlation parameter, the beam correlation parameter based at least in part on the received carrier aggregation configuration (see beams selected based on similar spatial characteristics for the first CC and the other component carriers. FLORDELIS, pg. 14, line 28-32).

Regarding claim 28, FLORDELIS discloses: 
The apparatus of claim 27, wherein the processor and memory are further configured to: transmit, from the second wireless device, an inter-band carrier aggregation configuration (see method for a base station to communicate with UE using inter-band carrier aggregation. FLORDELIS, pg. 11, line 15-17).

Regarding claim 29, FLORDELIS discloses: 
The apparatus of claim 28, wherein the first frequency band is a first millimeter wave frequency band and the second frequency band is a second millimeter wave frequency band (see base station/gNB in communication with UE that operates in different mm wave frequency bands. FLORDELIS, pg. 9, line 20-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 15, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over FLORDELIS in view of Yang (hereinafter YANG) US 2017/0364819 A1.
Regarding claim 4, FLORDELIS teaches the method of claim 1 (as mentioned above): 
FLORDELIS does not explicitly disclose:
receiving, from the second wireless device, a configuration message as a broadcast message to one or more wireless devices including at least the first wireless device, a wireless device specific message intended for the first wireless device, or both.
However, YANG discloses: 
receiving, from the second wireless device, a configuration message as a broadcast message to one or more wireless devices including at least the first wireless device, a wireless device specific message intended for the first wireless device, or both (see base station broadcast a configuration message to UEs and may select component carriers for a selected UE. YANG, ¶ [0031]).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine FLORDELIS and YANG. FLORDELIS teaches a method for establishing communication with a wireless network using inter-band carrier aggregation. YANG teaches a method for determining a root cause of anomalous behavior in a network. One of ordinary skill would have motivation to combine FLORDELIS, and YANG to select or allocate component carriers for the selected UE based on quality of services or bandwidth needs (YANG, ¶ [0031]).

Regarding claim 15, FLORDELIS teaches the method of claim 12 (as mentioned above): 
FLORDELIS does not explicitly disclose:
wherein transmitting the carrier aggregation configuration comprises: transmitting, to the first wireless device, a configuration message as a broadcast message to one or more wireless devices including at least the first wireless device, a wireless device specific message intended for the first wireless device, or both.
However, YANG discloses: 
wherein transmitting the carrier aggregation configuration comprises: transmitting, to the first wireless device, a configuration message as a broadcast message to one or more wireless devices including at least the first wireless device, a wireless device specific message intended for the first wireless device, or both (see base station broadcast a configuration message to UEs and may select component carriers for a selected UE. YANG, ¶ [0031]).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine FLORDELIS and YANG. FLORDELIS teaches a method for establishing communication with a wireless network using inter-band carrier aggregation. YANG teaches a method for determining a root cause of anomalous behavior in a network. One of ordinary skill would have motivation to combine FLORDELIS, and YANG to select or allocate component carriers for the selected UE based on quality of services or bandwidth needs (YANG, ¶ [0031]).

Regarding claim 25, FLORDELIS teaches the apparatus of claim 22 (as mentioned above): 
FLORDELIS does not explicitly disclose:
wherein the processor and memory are further configured to: receive, from the second wireless device, a configuration message as a broadcast message to one or more wireless devices including at least the first wireless device, a wireless device specific message intended for the first wireless device, or both.
However, YANG discloses: 
wherein the processor and memory are further configured to: receive, from the second wireless device, a configuration message as a broadcast message to one or more wireless devices including at least the first wireless device, a wireless device specific message intended for the first wireless device, or both (see base station broadcast a configuration message to UEs and may select component carriers for a selected UE. YANG, ¶ [0031]).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine FLORDELIS and YANG. FLORDELIS teaches a method for establishing communication with a wireless network using inter-band carrier aggregation. YANG teaches a method for determining a root cause of anomalous behavior in a network. One of ordinary skill would have motivation to combine FLORDELIS, and YANG to select or allocate component carriers for the selected UE based on quality of services or bandwidth needs (YANG, ¶ [0031]).
	
Regarding claim 30, FLORDELIS teaches the apparatus of claim 28 (as mentioned above): 
FLORDELIS does not explicitly disclose:
wherein the processor and memory are further configured to: transmit, to the first wireless device, a configuration message as a broadcast message to one or more wireless devices including at least the first wireless device, a wireless device specific message intended for the first wireless device, or both.
However, YANG discloses: 
wherein the processor and memory are further configured to: transmit, to the first wireless device, a configuration message as a broadcast message to one or more wireless devices including at least the first wireless device, a wireless device specific message intended for the first wireless device, or both (see base station broadcast a configuration message to UEs and may select component carriers for a selected UE. YANG, ¶ [0031]).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine FLORDELIS and YANG. FLORDELIS teaches a method for establishing communication with a wireless network using inter-band carrier aggregation. YANG teaches a method for determining a root cause of anomalous behavior in a network. One of ordinary skill would have motivation to combine FLORDELIS, and YANG to select or allocate component carriers for the selected UE based on quality of services or bandwidth needs (YANG, ¶ [0031]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over FLORDELIS in view of Onggosanusi et al. (hereinafter ONGGOSANUSI) US 2020/0220631 A1.
Regarding claim 7, FLORDELIS teaches the method of claim 1 (as mentioned above):
FLORDELIS does not explicitly disclose:
wherein receiving the carrier aggregation configuration comprises: receiving, from the second wireless device, a configuration message as a weighted average metric for two or more transmission configuration indication states used in the first and second frequency bands at the second wireless device.
However, ONGGOSANUSI discloses:
wherein receiving the carrier aggregation configuration comprises: receiving, from the second wireless device, a configuration message as a weighted average metric for two or more transmission configuration indication states used in the first and second frequency bands at the second wireless device (see gNB sends UE beam selection using the TCI field which is determined by calculating and reporting a beam metric. ONGGOSANUSI, paragraph [0117]. Beam reporting metric can be calculated for different TX-RX beam pairs. Beam reporting metric can be calculated with the base equation I.1.1. ONGGOSANUSI, paragraph [0127]. Equation I.2.2 can be substituted to account for weighted to maximum largest RSRP. ONGGOSANUSI, paragraph [0130]. Equation I.4.1 can be substituted into equation I.1.1 to account for a linear average of the signal power contribution. ONGGOSANUSI, paragraph [0134]. Examiner note: beam metric applies to configured frequency bandwidth).

It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine FLORDELIS and ONGGOSANUSI. FLORDELIS teaches a method for establishing communication with a wireless network using inter-band carrier aggregation. ONGGOSANUSI teaches a method for channel and interreference measurement. One of ordinary skill would have motivation to combine FLORDELIS, and ONGGOSANUSI to determine quality of a TX beam and use TCI state to switch to a higher quality beam (ONGGOSANUSI, ¶ [0117]).

Regarding claim 18, FLORDELIS teaches the method of claim 12 (as mentioned above):
FLORDELIS does not explicitly disclose:
wherein transmitting the carrier aggregation configuration comprises: transmitting, to the first wireless device, a configuration message as a weighted average metric for two or more transmission configuration indication states used in the first and second frequency bands at the second wireless device.
However, ONGGOSANUSI discloses:
wherein transmitting the carrier aggregation configuration comprises: transmitting, to the first wireless device, a configuration message as a weighted average metric for two or more transmission configuration indication states used in the first and second frequency bands at the second wireless device (see gNB sends UE beam selection using the TCI field which is determined by calculating and reporting a beam metric. ONGGOSANUSI, paragraph [0117]. Beam reporting metric can be calculated for different TX-RX beam pairs. Beam reporting metric can be calculated with the base equation I.1.1. ONGGOSANUSI, paragraph [0127]. Equation I.2.2 can be substituted to account for weighted to maximum largest RSRP. ONGGOSANUSI, paragraph [0130]. Equation I.4.1 can be substituted into equation I.1.1 to account for a linear average of the signal power contribution. ONGGOSANUSI, paragraph [0134]. Examiner note: beam metric applies to configured frequency bandwidth).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine FLORDELIS and ONGGOSANUSI. FLORDELIS teaches a method for establishing communication with a wireless network using inter-band carrier aggregation. ONGGOSANUSI teaches a method for channel and interreference measurement. One of ordinary skill would have motivation to combine FLORDELIS, and ONGGOSANUSI to determine quality of a TX beam and use TCI state to switch to a higher quality beam (ONGGOSANUSI, ¶ [0117]).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over FLORDELIS in view of Park et al. (hereinafter PARK) US 2021/0036741 A1.
Regarding claim 10, FLORDELIS teaches the method of claim 1 (as mentioned above): 
FLORDELIS does not explicitly disclose:
wherein the first frequency band includes frequencies between 24.25 GHz and 52.6 GHz and the second frequency band includes frequencies that are greater than 52.6 GHz.
However, PARK discloses:
wherein the first frequency band includes frequencies between 24.25 GHz and 52.6 GHz and the second frequency band includes frequencies that are greater than 52.6 GHz (see carrier aggregation using a frequency between 20 GHz and 45 GHz and another frequency between 50 GHz and 70 GHz. PARK, ¶ [0220]. Examiner Note: frequency ranges overlap between 24.25 GHz and 45 GHz and between 52.6 GHz to 70 GHz).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine FLORDELIS and PARK. FLORDELIS teaches a method for establishing communication with a wireless network using inter-band carrier aggregation. PARK teaches a method for beam tracking on a first and second component carrier and carrier aggregation. One of ordinary skill would have motivation to combine FLORDELIS, and PARK to efficiently perform beam forming for a plurality of frequency bands (PARK, ¶ [0008]).

Regarding claim 21, FLORDELIS teaches the method of claim 12 (as mentioned above): 
FLORDELIS does not explicitly disclose:
wherein the first frequency band includes frequencies between 24.25 GHz and 52.6 GHz and the second frequency band includes frequencies that are greater than 52.6 GHz.
However, PARK discloses:
wherein the first frequency band includes frequencies between 24.25 GHz and 52.6 GHz and the second frequency band includes frequencies that are greater than 52.6 GHz (see carrier aggregation using a frequency between 20 GHz and 45 GHz and another frequency between 50 GHz and 70 GHz. PARK, ¶ [0220]. Examiner Note: frequency ranges overlap between 24.25 GHz and 45 GHz and between 52.6 GHz to 70 GHz).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine FLORDELIS and PARK. FLORDELIS teaches a method for establishing communication with a wireless network using inter-band carrier aggregation. PARK teaches a method for beam tracking on a first and second component carrier and carrier aggregation. One of ordinary skill would have motivation to combine FLORDELIS, and PARK to efficiently perform beam forming for a plurality of frequency bands (PARK, ¶ [0008]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.F./Examiner, Art Unit 4163                                                                                                                                                                                                        /KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473